Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant has amended the claim 28.  Thus the rejection based on 35 U.S.C. § 112 is with drawn.

Allowable Subject Matter
3.	Claims 1-2, 4-6, 8, 11-21, 24-30, 32-34, 36.42, 44-48, 50-54, 57-59, 62, 64-69, and 97-105 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  Examiner concurs that the claimed steps of claim 1 are not anticipated or obvious before the issuing of a lock-out signal.  Nor those steps of Claim 28, 41, or 57.  Separately, the claims incorporate allowable subject matter of the lock-out signal (See allowance in application 11/542,335, mailed 7/26/2016).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715